Citation Nr: 0202720	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  94-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 10 to December 
20, 1950.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for an acquired neuropsychiatric disorder.  
In a May 1996 decision, the Board determined that the veteran 
had submitted new and material evidence to reopen his claim.  
The matter was reopened and remanded to the RO for further 
development, including conduct of VA neuropsychiatric 
examinations.

The RO attempted to elicit from the veteran the sources of 
evidence that might be useful to support his claim.  The 
veteran responded that such evidence was either unavailable, 
or that he could not give any further information concerning 
the sources of such evidence, or that the evidence did not 
pertain to his claim.  He requested that the RO decide his 
claim based on the evidence in the record.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
incurred a neuropsychiatric disorder during his active 
military service.

2.  The record contains no medical evidence that the veteran 
developed compensable disability from a psychosis within one 
year of his separation from active military service.

3.  The record contains no medical evidence which indicates a 
nexus between any current disability from a neuropsychiatric 
disorder and any event, disease, or injury incurred during 
the veteran's active military service.



CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired neuropsychiatric disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c) (2001).

At the veteran's medical examination for entry into active 
duty service, an examiner noted that there was nothing in his 
medical history of clinical significance, and that there was 
no significant neuropsychiatric abnormality, nor any 
indication of a personality disorder.  

In October 1950, the veteran was admitted to a hospital in a 
euphoric state.  His behavior was described as "silly" and 
"bizarre."  In December 1950, he appeared before a medical 
board, after which it was noted that he was ". . .no longer 
manifesting any of the silly behavior that he showed on 
admission."  A December 1950 examination report noted that 
the veteran had a personality deviation, which was described 
as acute situational maladjustment.  He was discharged from 
service by reason of his lack of adaptability for military 
service.

The veteran was hospitalized for psychiatric treatment in 
February 1958.  The narrative summary listed as complaints 
"Hyperkinetic, destructive and aggressive behavior."  It 
was reported by way of history that the "first episode" 
happened during military service, after the veteran's 
lieutenant "made life impossible" for him.  It was reported 
that the veteran developed a progressively more hostile and 
aggressive attitude and "one day broke up entirely" after 
which he was hospitalized for two months.  The diagnoses 
noted on the narrative summary was:

Schizophrenic reaction, paranoid type 
manifested by hyperkinetic episodes, 
flatness of affect, ambivalence, ideas of 
reference, persecution and grandeur; 
auditory and visual hallucinations; 
restlessness and irritability.

The veteran was hospitalized again in June 1959. The 
diagnosis at discharge in December 1959 was schizophrenic 
reaction, paranoid type.  The hospital summary notes that the 
veteran felt nervous, restless, and tense during his basic 
training during the first month of his service due to a 
conflict with his company's lieutenant.  He denied any such 
symptoms prior to his entry into service.

The veteran was admitted to a private hospital in February 
1966 with a diagnosis of paranoid type schizophrenic 
reaction.  He was admitted to a VA hospital in June 1967 with 
a diagnosis of chronic, severe, paranoid-type schizophrenia.  
In a discharge note, an attending psychiatrist indicated that 
the veteran had diminished judgment and paranoid-type 
schizophrenia despite the hospital treatment.

The aforementioned reports of hospital treatment do not 
indicate that the onset of the veteran's disability from 
schizophrenia was during his slightly more than three months 
of active duty service.

In an affidavit signed in July 1967, one of the veteran's 
elementary school teachers indicated that the veteran was 
physically and mentally normal during the time that the 
teacher knew him.  The teacher did not note the time during 
which he was acquainted with the veteran or the teacher's 
qualifications, if any, to render a psychiatric opinion about 
the veteran's neuropsychiatric health.

In a statement dated in September 1967, a physician reported 
that he had treated the veteran's family for many years and 
had not noticed manifestations of any nervous disorder.  In 
another statement dated in July 1973, a physician reported 
that the veteran was treated "because of the Korean War 
after his discharge . . . for a nervous crisis on several 
occasions."

In a statement dated in July 1973, an acquaintance of the 
veteran's family reported that the veteran did not exhibit 
any neuropsychiatric disorders prior to his entry into active 
duty service in 1950.  He reported that he had "heard" that 
the veteran had been discharged from active duty service due 
to a "nervous maladjustment."

In a September 1973 letter, Nicolas Mendez, M.D., stated that 
he had treated the veteran daily and weekly during several 
months immediately following his separation from service for 
"unyielding and persistent emotional symptoms and mental 
maladjustment."  The treatment was rendered at the veteran's 
home and in a municipal hospital.  According to Dr. Mendez, 
the psycho-pathological disturbances continued and he 
recommended hospitalization to continue psychiatric 
treatment.  

In a letter dated in October 1973, a psychiatrist reported 
that he had been treating the veteran with psychotherapy and 
Thorazine for chronic, paranoid-type schizophrenia since May 
1971.  

The veteran was hospitalized for approximately one month from 
late February to late March 1986. The reported diagnosis was 
undifferentiated type schizophrenia.  

VA outpatient records contained in the claims folder show 
that the veteran was treated in 1990 and thereafter for 
complaints of nervousness and insomnia.  These records do not 
indicate a nexus between the veteran's claimed 
neuropsychiatric disorder and any disease or injury he 
incurred during his active military service.

The veteran was afforded VA examination by a board of two 
psychiatrists in October 2000.  The examiners reviewed the 
veteran's claims file and interviewed the veteran.  It was 
noted that at age 76, the veteran was still working for a 
municipality in Puerto Rico where he had worked for 26 years.  
His most recent hospital admission for psychiatric treatment 
had been in 1986.  The discharge diagnosis was atypical 
anxiety disorder.  His earliest post-service admissions for 
psychiatric treatment in 1958 and 1959 were noted.  On 
examination, the veteran had no active psychotic symptoms.  
It was noted that he was taking Thorazine and Buspar.  The 
examiners reported a diagnosis of schizophrenia in remission 
of psychotic symptoms.  The examiners reported that they did 
not find any relationship between the behavior the veteran 
manifested during his military service - which was clearly 
described then as acute and without psychotic symptoms -- and 
the behavior he manifested after his discharge from service, 
which required psychiatric hospitalizations.

The Board has reviewed the entire record.  The record 
contains no competent medical evidence which indicates that 
the veteran incurred an acquired neuropsychiatric disorder 
during his three months of active military service.  Rather, 
the record shows that he was given a diagnosis of a 
personality disorder without psychotic features.  Further, 
the record does not contain medical evidence that shows that 
the veteran had compensable disability from a psychosis 
within one year of his separation from service.

The recitation of the history of the onset of the veteran's 
symptoms contained in some reports generated many years after 
the veteran's separation from service, without further 
comment by a qualified medical examiner, does not constitute 
evidence of a nexus between the veteran current symptoms and 
any disease or injury he claims to have incurred during his 
active military service.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The veteran own assertions of such a relationship 
are afforded no probative weight in the absence of evidence 
that he has the expertise to render an opinion about the 
etiology of his current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (l992).  For the same reason, the lay 
statements submitted on the veteran's behalf are not 
probative.

Having reviewed the entire record,  the Board finds that it 
contains no medical evidence linking the veteran's current 
disability, if any, from an acquired neuropsychiatric 
disorder to any disease or injury he incurred during his 
active military service.  Without medical evidence of a nexus 
between a disease or injury incurred or aggravated during 
active military service and a current disability, the 
veteran's claim must be denied.

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Generally, 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or, as here, filed before the date of 
enactment and not yet final as of that date.

In this case, the veteran was notified of the VCAA by letter 
in September 2001.  Also, VA has satisfied its duty to assist 
the veteran in obtaining records.  The veteran was asked to 
identify the source of records that would support his claim.  
He responded that such sources were no longer available and 
that he did not have any such records himself.  The veteran 
has not identified, nor does the record indicate the 
existence of, relevant records that have not been obtained.  
Although there is some evidence in the record which suggests 
that the veteran may have current disability from an acquired 
neuropsychiatric disorder, there is no competent medical 
evidence that he either incurred a neuropsychiatric disorder 
in service, nor evidence that he developed compensable 
disability from a psychosis within his first post-service 
year.  In addition, the VA neuropsychiatric examiners 
concluded that the claimed disability is not related to a 
disease or injury the veteran incurred during his active 
military service.

ORDER

Service connection for an acquired neuropsychiatric disorder 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

